Exhibit 10.1

 

February 19, 2008     

John F. Pleasants

Dear John:

Congratulations! Please accept our offer to become part of EA’s rich game making
history and future.

I am pleased to offer you a regular full-time position with Electronic Arts as
President, Global Publishing and Chief Operating Officer commencing on a
mutually agreed upon start date at a base salary of $50,000.00 per month, or
$600,000.00 annualized, minus applicable deductions. You will be reporting to
me, John Riccitiello.

For your information, I have enclosed several documents that will provide an
introduction to life at EA, including an overview of our benefits programs and
EA’s Global Code of Conduct. Other EA policies and procedures are on EA’s
intranet and will be reviewed with you at orientation.

You will also be eligible to participate in our discretionary bonus program.
This discretionary bonus is typically determined at the end of our fiscal year
(March) and is prorated for your months of employment. You need to be employed
by EA by January 15th to be eligible for a bonus in this fiscal year. Your
discretionary bonus target will be 75% of your salary. To receive payment of
your bonus you must be employed by Electronic Arts at the time any bonuses are
paid. For the FY09 bonus, you will be guaranteed a portion of your bonus, to be
paid on the normal bonus payment date in or around June 2009 and subject to your
being employed by EA at the time, in the amount of $200,000 (minus applicable
deductions). In addition, EA reviews performance and compensation levels
annually, and it currently makes merit adjustments in June of each year. To be
eligible for a merit increase at next June’s review, you must commence
employment by January 15th of the same calendar year.

I will recommend to the Compensation Committee that you be granted a
non-qualified stock option to purchase 500,000 shares of Electronic Arts common
stock in accordance with our 2000 Equity Incentive Plan. The Committee will
grant and price the stock option on the next regularly scheduled grant date
after you commence employment (i.e., the 16 th of the month following your
commencement of employment, or the first NASDAQ trading day thereafter). The
options shall vest and become exercisable as to 24% of the shares on the first
day of the calendar month that includes the one-year anniversary of the grant
date, and will then vest and become exercisable as to an additional 2% of the
shares on the first calendar day of each month thereafter for 38 months. You
will receive more details regarding this stock option from Stock Administration
after the grant date.

I will recommend to the Compensation Committee that you be granted a one-time
Ownership Award in the form of 75,000 restricted stock units (RSUs) in
accordance with our 2000 Equity Incentive Plan. The Committee will grant the
RSUs on the next regularly scheduled grant date after you commence employment
(i.e., the 16th of the month following your commencement of employment, or the
first NASDAQ trading day thereafter). This Award will vest in 25% increments
annually on each of the first, second, third and fourth anniversaries of the
original grant date. You will receive more details regarding this Award from
Stock Administration after the grant date.

You are being provided Tier 5 executive relocation assistance, as described in
the attached relocation summary document. Per EA policy, if you voluntarily
leave your employment with EA or are terminated for cause (as defined by
California law) prior to the one year anniversary of the date of your hire, you
agree to pay EA an amount equal to all relocation and gross up expenses incurred
by EA through your date of termination. Payment must be made to EA upon your
last day of employment. Once you accept this offer of employment with EA, please
contact EA’s Global Mobility Group, at 650-628-9100, to start the process.

Lastly, EA is providing you a one-time bonus of $500,000.00 (minus applicable
taxes) at the time of hire, which is earned at the completion of your first year
of employment but you will receive it within the first 30 days of your
employment. If you voluntarily leave your employment before the completion of
one year, you agree to repay to EA the full net amount of the bonus.



--------------------------------------------------------------------------------

If you have any questions about this offer or about your eligibility to
participate in or to be covered by any of the described benefits, please call
me.

In the course of your work, you will have access to proprietary materials and
concepts. Our offer is contingent on your signing Electronic Arts’ New Hire/
Proprietary Information Agreement. Two copies are enclosed for signature (please
keep one for your own records).

This offer letter contains the entire understanding between you and Electronic
Arts as to the terms of your offer of employment and specifically supersedes all
previous discussions you may have had with anyone at Electronic Arts regarding
those terms.

Should you accept this offer, please plan on attending New Hire Orientation to
be held on your first Monday at 9:00 a.m. Please complete and bring the forms in
the attached package.

This offer of employment is made contingent upon your providing Electronic Arts
with proof that you have the legal right to work in the United States. This will
be handled as part of your orientation process.

In addition, EA will conduct a background check pursuant to a written notice you
will receive under separate cover, and this offer of employment is contingent
upon the results of such check being acceptable to EA.

This offer of employment is valid through February 29, 2008, and if not accepted
by then, we will assume that you have declined the offer. If you accept this
offer, please sign below and return both pages of the original offer letter to
Cindy Nicola, in Talent Acquisition, in the enclosed envelope, and we can begin
your orientation to EA. Please keep a copy for yourself.

Please join our team and help us be the place where GREAT people create and
deliver GREAT games.

If you have any questions regarding this offer, please feel free to contact me.

 

Sincerely,        

/s/ John Riccitiello

    John Riccitiello     Chief Executive Officer     Electronic Arts    
Enclosures     Accepted by candidate:     Date:

/s/ John F. Pleasants

    2-27-08     Anticipated Start Date: 3-17-08    